DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman et al. (WO-2017/007964) in view of Dierkes et al. (US 2006/0131770).
As to claim 1, Kopelman teaches a method for producing a dental prosthesis part using a 3D printer ([0069]: “In some embodiments, a physical appliance is directly fabricated, e.g., using additive manufacturing techniques, from a digital model of an appliance.” Examiner notes the appliance is a dental appliance, as described in the Abstract), comprising the steps of: producing a three-dimensional digital dental prosthesis part model with the aid of a computer ([00320]: “For instance, one or more of the appliance components described herein can be digitally designed and fabricated with the aid of computer- controlled manufacturing devices (e.g., computer numerical control (CNC) milling, computer- controlled additive manufacturing such as 3D printing, etc.). The computer-based methods presented herein can improve the accuracy, flexibility, and convenience of appliance fabrication.”) and taking into account a digital dental model, wherein the digital dental model includes a toothed and/or untoothed region of a lower jaw and/or upper jaw to be treated ([00323]: “Advantageously, digital models of entire teeth can be produced, including measured or extrapolated hidden surfaces and root structures, as well as surrounding bone and soft tissue.”).
Kopelman does not teach: carrying out a load analysis of the dental prosthesis part model with the aid of a computer and taking into account the dental model by positioning the dental prosthesis part model in the dental model and performing a chewing movement or a movement of the temporomandibular joint.
Rather Kopelman [00332] teaches: “In some embodiments, the analysis involves determining appliance properties (e.g., stiffness) at one or more locations that would produce a desired force at the one or more locations. The analysis can then involve determining an appliance geometry and material composition at the one or more locations to achieve the specified properties.” Examiner agrees with Applicant’s argument that Kopelman doesn’t explicitly teach modeling a chewing movement or a movement of the temporomandibular joint.
However, in the field of producing dental prothesis using a 3d printer, it was known at the time the invention was effectively filed to perform analysis on a digital model of a dental prothesis of a chewing movement. See Dierkes [0047]: “A ceramic cap produced with the aid of the dental model is in fact exposed to high stresses in use, i.e. after insertion into the patient's dentition. These include the mechanical stress from chewing and stresses due to changes in temperature. To ensure the longest possible life of the ceramic cap, the stress acting on this is simulated on a computer.” Dierkes [0048]: “With the aid of this simulation, it is ascertained at what points on the ceramic cap a particularly high stress is to be expected…The data model is then modified such that a ceramic cap produced with its aid…has a lower failure probability at the corresponding points.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have carried out the claimed load analysis as taught by Dierkes in the method of Kopelman. Such a person would have been motivated to do so in view of Dierkes teaching that the dental model can be modified to accommodate expected high stress regions to achieve a low failure probability. 
Kopelman in view of Dierkes further obviates: arranging, based on a result of the load analysis, a three-dimensional digital first reinforcing structure model having a first three-dimensional shape and a first position inside the dental prosthesis part model with the aid of a computer (Dierkes teaches the data model of the prothesis is “modified” to account for high stress points. One solution in Dierkes is to provide for a prosthesis of appropriate thickness. Kopelman [00247] teaches a thicker structure is advantageously stiff. Separately, [00208] teaches: “Optionally, internal support structures 1708 such as struts or the like may be integrally formed within the hollow portions (e.g., hollow portion 1706) to add strength and provide additional support to the surrounding portions of the shell wall around the hollow portion.” Thus Kopelman suggests introducing reinforcing structures inside the dental prosthesis part model to maintain strength even with reduced thickness components. [00334] describes desired force exertions may be achieved by “integrally formed components.”) and reducing the dental prosthesis part model by a volume corresponding to that of the arranged first reinforcing structure model ([00334] teaches the “geometry of the orthodontic appliance can be modified to include one or more auxiliary components as integrally formed components (see, e.g., FIGS. 16-36).” The claimed step of “reduc[ing] by a volume” is encompassed by Kopelman’s teaching to a “modified” geometry to form an “integral” component.), dividing the reduced dental prosthesis part model into a lower partial volume and an upper partial volume (examiner notes the teachings of Kopelman is that the additive manufacturing process occurs layer-by-layer. Thus groupings of layers may be considered to be partial volumes), wherein the lower partial volume and the upper partial volume respectively adjoin the arranged first reinforcing structure model (see for example Fig 17, everything above the support structures 1708 is considered an upper partial volume. Everything below the support structures 1708 is considered the lower partial volume. Because the volumes are comprised of layers, the layers are adjoined to form the entire appliance 1700), producing a lower part of the dental prosthesis part from a first composite material (see [00305]) according to the lower partial volume of the dental prosthesis part model using the 3D printer ([00302] teaches layer-by-layer manufacturing using a 3D printer. [00303]: “In some embodiments, the direct fabrication methods provided herein build up the object geometry in a layer-by -layer fashion, with successive layers being formed in discrete build steps.” From the bottom up, the first series of layers is the lower part.), arranging a first reinforcing structure corresponding to the first reinforcing structure model on the first part of the dental prosthesis part in accordance with the first position (the support structure 1708 are above the bottom volume, and are 3D printed on top of the bottom volume), and by means of the 3D printer using the first composite material, placing an upper part of the dental prosthesis part according to the upper partial volume of the dental prosthesis part model onto the lower part of the dental prosthesis part comprising the arranged first reinforcing structure to complete the dental prosthesis part (from the bottom up, the upper portion of the appliance 1700 is 3D printed in layers on top of the layers of the support structures 1708.).
As to claim 2, Kopelman in view of Dierkes teaches a method according to claim 1, but does not teach the steps of arranging at least one further reinforcing structure model having a further shape and a further position above and/or next to the first reinforcing structure model inside the dental prosthesis part model with the aid of a computer. Rather, the embodiment relied upon by Examiner indicates a single structural support area 1708.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have arranged a further reinforcing structure model next to the first reinforcing structure model inside the dental appliance of Kopelman. See Kopelman Fig 17 which shows support structure 1708 on a right side of the appliance within hollow portion 1706. The left side of the appliance includes hollow portion 1704. A person having ordinary skill in the art at the time the invention was effectively filed would have understood that hollow section 1704 was available for support structures if desired or required by the computer calculations performed at [00334].
Thus Kopelman in view of Dierkes further obviates: reducing the dental prosthesis part model by the volumes corresponding to the arranged first reinforcing structure model and the at least one further reinforcing structure model (As described in the rejection of claim 1, Examiner asserts the claimed step of “reduc[ing] by a volume” is encompassed by Kopelman’s teaching to a “modified” geometry at [00334].), dividing the reduced dental prosthesis part model into a lower partial volume (anything below the support structures 1708) and an upper partial volume (anything above the support structures) and, for each further reinforcing structure model positioned above the first reinforcing structure, into a further middle partial volume (the further reinforcing structure herein obviated is not “above” the first reinforcing structure, thus no “middle partial volume” is required), one part of the dental prosthesis part at a time is incrementally produced from the first composite material by means of a 3D printer according to one of the partial volumes, and a reinforcing structure corresponding to one of the reinforcing structure models is arranged at the respective position (as detailed in Kopelman [00302], from the bottom up, the appliance 1700 is 3D printed in layers, first the lower volume, then the support volumes, then the upper volume.).
As to claim 3, Kopelman in view of Dierkes teaches the method according to claim 1, wherein the load analysis is carried out using the finite element method (see Kopelman [00332] and Dierkes [0047]).
As to claim 5, Kopelman in view of Dierkes teaches the method according to claim 2, wherein the lower partial volume comprises at least one recess for accommodating the first reinforcing structure model and/or said further middle partial volume comprises at least one recess for accommodating a further reinforcing structure model (as shown for example in Fig 17, the support structures 1708 are surrounded by the shell 1702. The portions of the shell 1702 that surround the support structures 1708 are considered to create a recess for accommodating the first reinforcing structure.).
As to claim 6, Kopelman in view of Dierkes teaches the method according to claim 1, wherein the dental model is calculated using a plurality of two-dimensional optical images ([00346]: “Scanner 4020 includes any means for obtaining a digital representation (e.g., images, surface topography data, etc.) of a patient's teeth.” Moreover, [00338]: “a digital representation of a patient's teeth is received. The digital representation can include surface topography data for the patient's intraoral cavity (including teeth, gingival tissues, etc.). The surface topography data can be generated by directly scanning the intraoral cavity, a physical model (positive or negative) of the intraoral cavity, or an impression of the intraoral cavity, using a suitable scanning device (e.g., a handheld scanner, desktop scanner, etc.).”).
As to claim 7, Kopelman in view of Dierkes teaches the method according to claim 1, wherein the first composite material is biocompatible ([00104]: “The materials used to fabricate an appliance can vary from each other with respect to one or more of color, translucency, elastic modulus, surface strength, biocompatibility, and/or curing properties, to name a few.”).
As to claim 8, Kopelman in view of Dierkes teaches the method according to claim 1, wherein the first composite material includes an organic plastic matrix and inorganic filling bodies (as recited in [0068]). 
Kopelman does not teach: a mass fraction of the organic plastic matrix is at most 40% and a mass fraction of the inorganic filling bodies is at least 60%. 
However, considering that composites are considered, there must be some mass fraction ratio of the plastic matrix and inorganic filling bodies. Applicant has not disclosed that the mass fraction ratio of 40/60 solves any stated problem or is for any particular purpose. Moreover, it appears that the device of Kopelman, or applicant’s invention, would perform equally well with any reasonable mass fraction ratio.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Kopelman such that a mass fraction of the organic plastic matrix is at most 40% and a mass fraction of the inorganic filling bodies is at least 60% because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Kopelman.
As to claim 16, Kopelman in view of Dierkes teaches the method according to claim 1, wherein the reinforcing structure is produced from a short fiber-reinforced composite material using the 3D printer (as described at Kopelman [0068]).
As to claim 17, Kopelman in view of Dierkes teaches a dental prosthesis part printed entirely or in part using a 3D printer, wherein the dental prosthesis part is produced using a method according to claim 1 (. This is a product-by-process claim. See MPEP § 2113. Kopelman teaches the appliance in addition to the method of making it).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kopelman, as evidenced by Dudley (US 2014/0265034), in view of Dierkes.
As to claim 9, Kopelman in view of Dierkes teaches the method according to claim 1, wherein the dental prosthesis part is printed using a photopolymerization process ([00307]: “The materials used for direct fabrication can be provided in an uncured form (e.g., as a liquid, resin, powder, etc.) and can be cured (e.g., by photopolymerization, light curing, gas curing, laser curing, crosslinking, etc.) in order to form an orthodontic appliance or a portion thereof.”). While Kopelman doesn’t specify the first composite material includes initiators and stabilizers for the photopolymerization process, Kopelman incorporates Dudley by reference for specific teachings regarding photopolymerization. See [00306]. Therefore the entirety of Dudley is considered to be in the reference of Kopelman. Dudley teaches photopolymerization occurs with a “photoinitator” [sic] at [0053] and with stabilizers at [0054].
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman in view of Dierkes as applied to claim 1 above, and further in view of Ueno et al. (US 10,603,142).
As to claim 10, Kopelman in view of Dierkes teaches the method according to claim 1, but does not teach the at least one reinforcing structure model is embodied as a three-dimensional digital fiber bundle model, the shape of the at least one reinforcing structure model has a thickness and a length, and a fiber bundle corresponding to the at least one fiber bundle model is arranged as a reinforcing structure on the lower part of the dental prosthesis part or a middle part of the dental prosthesis part.
Rather, while Kopelman teaches that the appliance can have “variable stiffness” [00110] and that the stiffness can be affected by the introduction of embedded materials such as stainless steel, plastic resin filler, [00244] or fibers [0068], it is unclear whether Kopelman teaches that the reinforcing structure itself may be a fiber bundle.
However, reinforcing structures were well known at the time the invention was effectively filed to be incorporated into to dental appliances. See Ueno which teaches a reinforcement 13. Ueno further teaches at Col 4 lines 11-14 “While publicly known one can be employed as the dental reinforcement 13, the dental reinforcement 13 is formed of material that can reinforce resin, such as glass fibers and a metallic plate.”  
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for at least one reinforcing structure model is embodied as a three-dimensional digital fiber bundle model. As described by Ueno, such a fiber bundle is useful for reinforcing dental appliances. 
Moreover, the fiber bundle has a thickness and a length (it exists in three dimensions). The support structure of Kopelman and Ueno are each positioned above the lower volume portion of a dental device.
As to claim 11, Kopelman in view of Dierkes and Ueno teaches the method according to claim 10, wherein at least one fiber bundle comprises glass fibers or carbon fibers or ceramic fibers or fibers made of aluminum oxide or a combination of different fibers (Ueno teaches at least glass fibers in Col 4 lines 11-14).
As to claim 12, Kopelman in view of Dierkes and Ueno teaches the method according to claim 10, wherein the at least one fiber bundle comprises a plurality of fibers embedded in a matrix of biocompatible material (since the glass fibers of Ueno and fibers of Kopelman are ultimately for use in dental appliances, there is an implicit teaching that the matrices they are embedded in will be biocompatible.).
As to claim 13, Kopelman in view of Dierkes and Ueno teaches the method according to claim 12, wherein the matrix includes an organic resin and/or initiators and stabilizers for a photopolymerization process (several materials used during the manufacturing process as disclosed at Kopelman [00307]. Several of the materials are considered to be organic resins, including for example polyurethane).
As to claim 14, Kopelman in view of Dierkes and Ueno teaches the method according to claim 10, wherein the thickness of the at least one fiber bundle model is selected from a predetermined set of thicknesses (whereas Kopelman teaches the support structures can be any required size or shape, Ueno teaches the reinforcing plate is not designed, but rather the only job for the artisan is to “determine [the] position” of the dental reinforcement. Thus there is an implicit teaching the dental reinforcement already exists. In this case, the fiber bundle model is chosen from a set of predetermined thicknesses even if that set includes a single thickness, the pre-made reinforcement 13.).
As to claim 15, Kopelman in view of Dierkes and Ueno teaches the method according to claim 10, wherein the reduced dental prosthesis part model is divided into partial volumes in such a way that none of the partial volumes have undercuts in regions adjacent to one of the reinforcing structure models (as shown for example in Ueno Fig 9).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueno et al. (US 10,603,142).
As to claim 18, Ueno teaches the dental prosthesis part includes a first composite material (Col 3 lines 50+: “Each crown 11 is a part formed of resin”) and comprises at least one first reinforcing structure (13) having a fiber bundle or a short fiber-reinforced composite material (Col 4 lines 12-14: “the dental reinforcement 13 is formed of material that can reinforce resin, such as glass fibers and a metallic plate.”).
As to the claim limitations a dental prosthesis part printed entirely or in part using a 3D printer, these limitations are considered to be product-by-process limitations. See MPEP § 2113.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
As to claim 19, Ueno teaches the dental prosthesis part according to claim 18, wherein the dental prosthesis part is produced using a method according to claim 1 (this limitation is considered to be a product-by-process limitation. See MPEP § 2113.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. The structure implied by the steps of claim 1 is a dental prosthesis having a reinforcing member within it. This is met by Ueno’s crown 11 having reinforcement 13 within it.)
Response to Arguments
Applicant’s arguments, see page 9, filed 16 August 2022, with respect to the rejection of claim 1 under Kopelman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kopelman and Dierkes.
Applicant argues, “[e]ven though said step may refer to integrally formed components, nothing in the step suggests that the formation of said integrally formed components is specifically based on results of a load analysis[.]”
The rejection now relies upon Kopelman in view of Dierkes. Dierkes [0047-0048] teaches a load analysis is performed to discover points of high stress. The points of high stress are then strengthened to lower the probability of failure of the dental prosthetic. Kopelman teaches areas of high stress are reinforced by integrally formed components. A person having ordinary skill in the art would have found it obvious to have used the load analysis method of Dierkes to discover the points of high stress of the prosthesis of Kopelman in order to inform the artisan where to include the reinforcements of Kopelman.
Applicant further argues, “[e]ven assuming, arguendo, that the internally formed components are formed based on said simulation, Kopelman is entirely silent on any step of performing a chewing movement or a movement of the temporomandibular joint for the load analysis[.]”
Dierkes [0047] teaches the stresses of chewing are simulated on a computer.
Applicant's arguments filed on page 10 with respect to the rejection of claim 1 have been fully considered but they are not persuasive.
Applicant argues Kopelman doesn’t teach the volume is reduced by a volume corresponding to that of the arranged first reinforcing structure model. 
Examiner disagrees. Kopelman teaches several distinct embodiments which at least suggest to an artisan the volume of a component must be reduced to accommodate a second component. This is because two objects can not share the same physical space. Thus, for a second component to be entirely encapsulated within a first component, volume within the first component must be made available for the second component. 
In one example, Kopelman [00231] teaches components useful in dental prosthetics are wholly encapsulated within a dental prosthesis.
In another example Kopelman [00157] teaches “internal structures.” [00207] elaborates “[internal] [s]upport structures can be of any size, geometry, angle or location as described herein. The support structures can increase the strength and/or stiffness of the appliance.” And “internal support structures 1708 such as struts or the like may be integrally formed within the hollow portions (e.g., hollow portion 1706) to add strength and provide additional support to the surrounding portions of the shell wall around the hollow portion.” 
The internal support structure 1708 is considered the first reinforcing structure model. It is located in a hollow section 1704, which is interpreted as a volume. Since the support structure 1708 is located within hollow 1704, the hollow 1704 corresponds to the support structure 1708.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9 September 2022